ORDER
PER CURIAM:
Rodney Swearengin appeals the circuit court’s judgment denying his motion for post-conviction relief. Swearengin entered an Alford plea1 to one count of Attempted Sexual Misconduct Involving a Child Under the Age of Fourteen, Section 566.083 (RSMo 2000), and was sentenced to four years in prison.
*807Because the findings of fact and conclusions of law of the motion court, which denied Swearengin’s post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.

. North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970).